Exhibit 10.67.05 [Escondido, California] [Puyallup, Washington] PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS By and Between HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation as “Seller” and EMERITUS CORPORATION, a Washington corporation, as “Buyer” TABLE OF CONTENTS Page 1. DEFINITIONS 1 2. SALE OF THE PROPERTIES 4 3. ESCROW 5 4. PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE 5 5. CONDITIONS TO CLOSING; AS IS PURCHASE 5 6. CLOSING OF ESCROW 8 7. TERMINATION 13 8. REPRESENTATIONS AND WARRANTIES 15 9. CERTAIN EVENTS PRIOR TO CLOSING 17 10. POST-CLOSING MATTERS 18 11. BROKERS 18 12. MISCELLANEOUS PROVISIONS 18 EXHIBITS A Description of Emeritus Master Lease B Escrow General Provisions C [RESERVED] D Form of Quitclaim Bill of Sale E [RESERVED] F [RESERVED] G List of Nominees, Properties/Facilities and Purchase Price Allocations H [Reserved] SCHEDULE 1 Related Purchase Agreements i PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this “Agreement”) is made and entered into as of July 31, 2007 to be effective as of June 14, 2007 (the “Effective Date”), by and among HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (“Seller”) and EMERITUS CORPORATION, a Washington corporation (“Buyer”), as follows: RECITALS A. Seller is the owner of the Properties (as defined below). B. The Properties are currently leased, together with certain other property, by Seller and/or certain Affiliates (as defined below) of Seller to Buyer and/or certain Affiliates of Buyer pursuant to the Emeritus Master Lease (as defined below). C. Buyer desires to purchase the Properties from Seller and Seller desires to sell the Properties to Buyer on the terms and subject to the conditions set forth herein. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Buyer and Seller agree as follows: 1. DEFINITIONS For all purposes of this Agreement, except as otherwise expressly provided herein or unless the context otherwise requires, (i) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (ii) all references in this Agreement to designated “Articles,” “Sections” and other subdivisions are to the designated Articles, Sections and other subdivisions of this Agreement; (iii) the word “including” shall have the same meaning as the phrase “including, without limitation,” and other phrases of similar import; and (iv) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision. 1.1 1031 Exchange:As defined in Section 6.8. 1.2 Additional Charges:With respect to each applicable Property, “Additional Charges,” as defined in the Emeritus Master Lease and allocable to such Property. 1.3 Additional Rent:With respect to each applicable Property, “Additional Rent,” as defined in the Emeritus Master Lease (including “Percentage Rent” and “CPI Rent,” as each are defined in the Emeritus Master Lease) and allocable to such Property. 1.4 Affiliate:“Affiliate,” as defined in the Emeritus Master Lease. 1.5 Allocated Purchase Price:As defined in Section 4.1. 1.6 Bill of Sale:As defined in Section 6.2.2. 1.7 Close of Escrow, Closing Date and/or Closing:As defined in Section 6.1. 1.8 Closing Funds:As defined in Section 4.4. 1.9 Condemnation:“Condemnation,” as defined in the Emeritus Master Lease. 1.10Condemnor:“Condemnor,” as defined in the Emeritus Master Lease. 1.11Deed:As defined in Section 6.2.1. 1.12Earnest Money Deposit:As defined in the Master Purchase Agreement. 1.13Effective Date:As defined in the preface to this Agreement. 1.14Emeritus Master Lease:That Amended and Restated Master Lease identified on Exhibit “A” attached hereto among Lessor and Lessee covering, among other properties, the Properties, as more particularly described therein, as the same may have been amended or modified from time to time in accordance with the terms thereof. 1.15Emeritus/Summerville Merger:As defined in the Master Purchase Agreement. 1.16Escrow Holder:As defined in Section 3.1. 1.17Event of Default: “Event of Default,” as defined in the Emeritus Master Lease. 1.18Funds:Immediately available funds in the form of cash, wire transfer of funds, or a certified or bank cashier’s check drawn on a reputable financial institution acceptable to Escrow Holder. 1.19Hazardous Substance:With respect to each applicable Property, “Hazardous Substance,” as defined in the Emeritus Master Lease. 1.20HCP:Health Care Property Investors, Inc., a Maryland corporation. 1.21Impositions:With respect to each applicable Property, “Impositions,” as defined in the Emeritus Master Lease with respect to such Property. 1.22Laws:All applicable governmental laws, codes, ordinances, regulations, judgments, permits, approvals or other requirements. 1.23Lessee:“Lessee,” as defined in the Emeritus Master Lease. 1.24Lessor:“Lessor,” as defined in the Emeritus Master Lease. 1.25Liabilities: Any claim, liability, loss, cost, action, damage, expense or fees, including but not limited to reasonable attorney’s and paralegals’ fees and costs of defense (each, a “Liability”). 2 1.26Master Purchase Agreement:As defined in Schedule 1 hereto. 1.27Minimum Rent:With respect to each applicable Property,“Minimum Rent,” as defined in the Emeritus Master Lease with respect to such Property. 1.28Opening of Escrow:As defined in Section 3.3. 1.29Organizational Documents:Collectively, as applicable, the articles or certificate of incorporation, certificate of limited partnership or certificate of limited liability company, bylaws, partnership agreement, operating company agreement, trust agreement, statements of partnership, fictitious business name filings and all other organizational documents relating to the creation, formation and/or existence of a business entity, together with resolutions of the board of directors, partner or member consents, trustee certificates, incumbency certificates and all other documents or instruments approving or authorizing the transactions contemplated by this Agreement. 1.30Outside Closing Date:Subject to extension as provided Section 6.8 below, August 15, 2007. 1.31Permitted Exceptions:With respect to each Property, as defined in Section 6.2.1. 1.32Person:Any individual, corporation, partnership, joint venture, limited liability partnership, limited liability company, association, joint stock company, trust, unincorporated organization, whether or not a legal entity, or other business or governmental entity or authority (or any department, agency, or political subdivision thereof). 1.33Properties:Collectively, the “Leased Property” (as defined in the Emeritus Master Lease) of the “Facilities” (as defined in the Emeritus Master Lease) listed on Exhibit G attached hereto, less any portion which has been taken by reason of any Condemnation or other exercise of the power of eminent domain.The parties acknowledge that the Properties for purposes of this Agreement include only the “Leased Property” of the “Facilities” listed on Exhibit G attached hereto, and that the balance of the “Leased Property” of each “Facility” covered by the Emeritus Master Lease, but not covered by this Agreement is being sold and conveyed to Buyer pursuant to the Master Purchase Agreement or another Related Purchase Agreement.In other words, pursuant to this Agreement, the Master Purchase Agreement and the other Related Purchase Agreements Seller and/or its Affiliates are selling and Buyer is purchasing all of Seller’s and/or its Affiliates’ right, title and interest in and to the “Leased Property” of all of the “Facilities” covered by the Emeritus Master Lease upon the Closing hereunder and the Related Purchase Agreement Closing under each applicable Related Purchase Agreement, but this Agreement is intended to and only covers the “Leased Property” of the “Facilities” listedon Exhibit G attached hereto. 1.34Purchase Price:As defined in Section 4.1. 1.35Related Purchase Agreements:The agreements identified on
